DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Drawings
2. 	The drawings are objected of pre-AIA  to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “an outer thread 37 fastening the electrical contact pin” in claim 1, line 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
		Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1- 8 and 10-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Siebens et al  [US9954315]  in view of Golko et al [US9124048].
  	Claims 1, 2,  Siebens et al disclose an electrical contact pin 518 for a plug connector 503, comprising:
an outer thread 532 fastening the electrical contact pin 518 to the plug connector 503; and a centering element 531 having a section [A on 531] centering and/or positioning the electrical contact pin 518, the centering element extends from an end of the electrical contact pin 518. Siebens et al disclose the invention generally all as claimed, but does not show a centering element having a tapered section. However, Golko et al teach a centering element 22 having a tapered section [fig.1B] [for claim 1] and the tapered section [at 22] has a frustoconical shape [for claim 2]. It would have been obvious to one having ordinary skill at the time the invention was made to modify a centering element of Siebens et al by having a frustoconical shape tapered section as taught by Golko et al for having a guiding edge on centering element to guide the pin into the plug connector.

    PNG
    media_image1.png
    911
    801
    media_image1.png
    Greyscale

 	Claim 3, Siebens et al disclose the electrical contact pin of claim 1, wherein a maximum diameter of the centering element is equal to or less than a minor diameter of the outer thread 532.
 	Claim 4, Siebens et al disclose the electrical contact pin of claim 1, further comprising a spacer 530 between the centering element A and the outer thread 532.
 	Claims 5-6, Siebens et al disclose the invention generally all as claimed, but does not show the spacer being a circumferential notch portion. However, Golko et al teach the spacer being a circumferential notch portion P [fig.1B][for clam 5] and the spacer has a continuous cross-section along a circumferential direction [if the viewer position located at the inserted direction][for claim 6]. It would have been obvious to one having ordinary skill at the time the invention was made to modify the contact pin of Siebens et al  by having  a circumferential notch portion at a spacer  as taught by Golko et al to have a flexible centering element with a  notch to easily guide into the plug connector. 
	Claim 7, Siebens et al disclose the electrical contact pin of claim 4, wherein the centering element 531 and/or the spacer 530 are monolithically [formed in a single piece, solid or unbroken] with the electrical contact pin 518.
	Claim 8, Siebens et al disclose the electrical contact pin of claim 1, further comprising an abutment member 534 abutting a contact member 540 of the plug connector 503.
Claim 10, Siebens et al disclose the electrical contact pin of claim 8, wherein the abutment member 534 and/or the outer thread are located in a central portion 531 of the electrical contact pin 518 along an extension direction of the electrical contact pin 518.
Claim 11, Siebens et al disclose the electrical contact pin of claim 1, wherein an end of the electrical contact pin 518 opposite the centering element A has a further centering element centering and/or positioning an additional element 520 to the electrical contact pin.
 	Claim 12, Siebens et al disclose a plug connector for establishing an electrical connection with a mating plug connector, comprising:
 	an insulating sheath 538;  
 	a contact member 540 at least partially received in a sheath receptacle 544 of the insulating sheath 538; and
 	an electrical contact pin 518 for a plug connector 503, comprising:
an outer thread 532 fastening the electrical contact pin 518 to the plug connector 503; and a centering element 531 having a section [A on 531] centering and/or positioning the electrical contact pin 518, the centering element extends from an end of the electrical contact pin 518.  Siebens et al disclose the invention generally all as claimed, but does not show a centering element having a tapered section. However, Golko et al teach a centering element 22 having a tapered section [fig.1B]. It would have been obvious to one having ordinary skill at the time the invention was made to modify a centering element of Siebens et al by having a tapered section as taught by Golko et al for having a guiding edge on centering element to guide the pin into the plug connector.
 	Claim 13, Siebens et al disclose the contact member being oriented essentially parallel to the electrical contact pin [fig. 5C]. Siebens et al disclose the invention generally all as claimed, but does not show the contact member being oriented perpendicular to the electrical contact pin. It would have been obvious to one having ordinary skill at the time the invention was made to modify a plug connector of Siebens et al by change the mating direction of the contact member being perpendicular to the electrical contact pin for the matter of design choice. 
 	Claim 14, Siebens et al disclose the plug connector of claim 13, wherein the electrical contact pin is flush with the contact member in an assembled state.
Allowable Subject Matter
5.  	Claims 9 and 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. 	The following is a statement of reasons for the indication of allowable subject matter: 
 	Regarding to claims 15, Siebens et al  [US9954315]  fails to teach or suggest the electrical contact pin projects through the contact member in an assembled state.
 	Regarding to claim 9, Siebens et al  [US9954315]  fails to teach or suggest the electrical contact pin of claim 8, wherein a diameter of the abutment member is larger than an outer diameter of the outer thread, and all of other limitation as claimed. 
 					Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831